Citation Nr: 0801879	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder to include allergic rhinitis and a sinus disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1998 to January 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied service connection for a 
chronic respiratory disorder to include rhinitis and sinus 
allergies.  


FINDING OF FACT

Chronic allergic rhinitis was initially manifested during 
active service.  


CONCLUSION OF LAW

Chronic allergic rhinitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection, the Board observes that the RO issued a VCAA 
notice to the veteran in December 2003 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The VCAA notice was issued prior to the March 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records indicate that he was 
seen for respiratory complaints on multiple occasions.  An 
August 2000 treatment record notes that the veteran 
complained of sinus pain.  An assessment of a viral syndrome 
was advanced.  A February 2002 treatment record states that 
the veteran complained of intermittent cold symptoms of three 
and one-half weeks' duration.  Assessments of allergic 
rhinitis and acute bronchitis were advanced.  A March 2002 
treatment record conveys that the veteran reported that he 
had complained of cold symptoms and subsequently been 
prescribed Allegra and Flonase, nasal allergy medications.  
An October 2002 treatment record relates that the veteran had 
a history of allergic rhinitis.  An assessment of allergic 
rhinitis was advanced.  The veteran was instructed to 
continue taking his prescribed Allegra and Flonase.  

A July 2003 VA treatment record states that the veteran 
complained of nasal congestion and post-nasal drainage.  He 
reported that he had initially developed allergy symptoms in 
1999 or 2000.  An assessment of "rhinitis, likely 
environmental allergens" was advanced.  

Clinical documentation from Ron J. Marek, D.O., dated in 
November 2003 and December 2003 reflects that the veteran 
complained of headaches and sinus congestion.  He reported 
that he took prescribed Allegra and Flonase.  Assessments of 
allergic rhinitis were advanced.  

At a December 2003 VA examination for compensation purposes, 
the veteran complained of allergic rhinitis and sinusitis 
since active service.  He reported that he took prescribed 
Allegra and Flonase on a daily basis.  The veteran's service 
medical records were reported to reflect treatment for 
allergic rhinitis.  No objective evidence of chronic 
sinusitis or allergic rhinitis was identified.  The VA 
examiner opined that:
The opinion of this examiner is the 
condition is not a direct result of his 
active duty status, but more a result of 
location since he did not have the 
condition prior to moving to Kansas.  
There is no documentation of sinus 
condition at time of enlistment, but was 
documented on separation exam after 
moving to Kansas.  Allergic rhinitis 
generally presents in persons with a 
family history of a similar or related 
symptoms complex and a personal history 
of collateral allergy expressed as 
eczematous dermatitis, urticaria, and/or 
asthma ...

A June 2004 treatment record from Dr. Marek indicates that 
the veteran was again found to have allergic rhinitis for 
which he took prescribed Allegra and Flonase.  The doctor 
commented that "I don't [believe] there's any question that 
he does have allergic rhinitis as his diagnosis."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was diagnosed with and treated for chronic allergic 
rhinitis during active service and following service 
separation.  The report of the December 2003 VA examination 
for compensation purposes states that the veteran initially 
manifested allergic rhinitis during active service after 
being stationed in Kansas.  A chronic sinus disorder was not 
shown during active service or at any time thereafter.  In 
light of such findings, the Board concludes that service 
connection is warranted for chronic allergic rhinitis.  

ORDER

Service connection for chronic allergic rhinitis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


